                   Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 1 of 6


AO 91 (Rev. 1 1/1 1) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                 Middle District of Alabama

                  United States of America
                             v.
                       Aubrey Goodwin                                    Case No   02:SION

                           Defendant(s)


                                              CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                December 3, 2018              in the county of            Montgomery        in the
        Middle          District of        Alabama           , the defendant(s) violated:

              Code Section                                                 Offense Description
Title 21 United States Code,                 Controlled Substance Act
Section 843(a)(3)




          This criminal complaint is based on these facts:
See attached affidavit




          n   Continued on the attached sheet.



                                                                                            Comp ainant s sign

                                                                                       Marcus Dees, TFO, DEA
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:            12/11/2018
                                                                                                  ge's signature

City and state:                     Montgomery, Alabama                     Gray M. Borden, United States Magistrate Judge
                                                                                            Printed name and title
        Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 2 of 6




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

                         I. AGENT TRAINING AND EXPERIENCE

       Your affiant, Marcus Dees, is a Task Force Officer(TFO)with the Department of Justice,

Drug Enforcement Administration (DEA), Birmingham District Office(BDO), Tactical

Diversion Squad (TDS), charged with investigating narcotics trafficking and money laundering

offenses, specifically crimes related to the diversion of controlled substances. I am employed by

the Montgomery, Alabama Police Department and have been since February of 2005. I

completed the Alabama Police Officer's Standards and Training certification with the

Montgomery Police Department's Training Academy on August 12, 2005. In 2009, the police

department assigned me to the narcotics division. I have worked in that division ever since.

       During my career, I have worked in patrol and investigative capacities and have

conducted investigations into many aspects of criminal law, including illicit drug crimes. I am

trained in the identification of scheduled controlled substances and the diversion of scheduled

controlled substances.

       I was assigned to the DEA/BDO/TDS in February of 2018, and have continued in this

assignment since that time, where I have conducted investigations involving the diversion of

prescription scheduled controlled substances.

       I am an investigator or law enforcement officer of the United States within the meaning

of Title 18, United States Code, Section 2510, that is, an officer of the United States who is

empowered by law to conduct investigations and to make arrests for offences enumerated in Title

18, United States Code, Section 2516.
       Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 3 of 6




       I am familiar with, and have employed, all normal methods of investigation, including,

but not limited to, visual surveillance, electronic surveillance, informant interviews, and

undercover operations. In connection with drug trafficking investigations, I have participated in

and/or executed numerous search warrants, including at residences of drug

traffickers/manufacturers and their co-conspirators/associates, stash houses used as storage and

distribution points for controlled substances, and business offices used by drug dealers as

"fronts" to conceal their unlawful drug trafficking activities and the proceeds obtained from

unlawful drug trafficking. I have participated in investigations involving the following types of

drugs: oxycodone, hydrocodone, cocaine, marijuana, methamphetamine, and other controlled

substances.

       As part of my training and experience, I am aware that certain controlled substances are

often abused and illegally diverted from what would otherwise be considered legitimate medical

uses. I also know that individuals who abuse these types of drugs are at risk for becoming

physically dependent on these drugs.

                         IL STATEMENT OF PROBABLE CAUSE

       At approximately 3:23 PM on December 3, 2018, a Montgomery, Alabama police officer

received a call instructing him to go to the Walgreen's pharmacy store located at 2281 East

South Boulevard in Montgomery. The officer went to the pharmacy. When he arrived, he spoke

with the store manager, Jorge Escobar.

       Escobar informed the officer that, earlier that day, a customer, Aubrey Goodwin, came to

store's pharmacy and filled two prescriptions. One ofthe prescriptions was for alprazolam. The

other was for a non-controlled medication. Both prescriptions had been called in by a nurse

purportedly operating under the authority of Dr. John Strunk, a Dothan, Alabama physician.



                                                 2
       Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 4 of 6




       Soon after Goodwin left the store, an unidentified female who held herself out as "Nicole,

a nurse for Dr. Strunk's office," called the pharmacy. The woman purported to call in a

prescription for Goodwin for promethazine with codeine. While doing so, the woman provided

Dr. Strunk's actual DEA registration number.

       In light ofthe quantity of promethazine with codeine the woman was calling in, after

hanging up the phone with Nicole, the pharmacist telephoned Dr. Strunk's office. A nurse

answered the telephone. That nurse stated none of the prescriptions filled at the Montgomery

Walgreen's store for Goodwin were legitimate. The nurse went on to state that the office had

received multiple calls from pharmacies located in the Montgomery area and other areas about

prescriptions called in by someone named "Nicole."

       While the officer was at the store learning this information, the pharmacy telephone rang

again. One of the pharmacy technicians answered the telephone. The caller stated that she was

Goodwin's girlfriend and that Goodwin was on the way back to the pharmacy to pick up the

promethazine with codeine prescription. The caller asked if the prescription was ready. The

pharmacy technician consulted with the store manager and the officer regarding this call; the

officer instructed the pharmacy technician to advise the caller that the prescription was ready.

The pharmacy technician did so.

       Thereafter, the officer went outside and moved his vehicle to an inconspicuous location.

Inside the vehicle, the officer waited for Goodwin's return. Soon thereafter, Goodwin returned

to the pharmacy and pulled his car to the drive-thru pickup window. The officer then pulled his

car up behind Goodwin's and signaled for Goodwin to move his vehicle to the adjacent parking

lot. Goodwin did so.




                                                 3
       Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 5 of 6




       After Goodwin pulled his car to the other parking lot, the officer approached Goodwin's

vehicle, instructed Goodwin to exit the car, and arrested Goodwin on the charge of unlawful

possession of a controlled substance, see Ala. Code 13A-12-212. The officer subsequently

conducted an inventory search of Goodwin's vehicle. While doing so, they found the alprazolam

Goodwin had recently obtained. Alprazolam is a Schedule IV controlled substance.

       Later that evening, I conducted a custodial interview of Goodwin at the Montgomery

police department's special operations division's office. During the interview, Goodwin

admitted to knowing that the prescriptions were forgeries. He claimed that he was picking up the

prescriptions for a woman, whose name he couldn't recall. According to Goodwin, this

unidentified woman was going to pay Goodwin for obtaining medications by way offraudulent

prescriptions. The woman would telephone Goodwin and instruct him regarding where to go to

pick up the prescriptions and where to go to deliver the prescriptions to the woman. Goodwin

concluded the interview by stating that he knew what he was doing was wrong and that he would

"own up to" what he had done.

                                     III. CONCLUSION

       Based upon the foregoing and upon my training and experience, I submit that there is

probable cause to believe that Aubrey Goodwin has violated 21 U.S.C. § 843(a)(3) by obtaining

controlled substances through misrepresentation, fraud, forgery, deception, or subterfuge.




                                                4
       Case 2:18-mj-00274-GMB Document 1 Filed 12/11/18 Page 6 of 6




I swear under penalty of perjury that the foregoing is true and correct.




                                          Ait.e‹;;"
                                          Marcus Dees
                                          Task Force Officer
                                          Drug Enforcement Administration

Sworn to before me this
  5 day of December, 2018.



GRA.
UNITED STATES MAGISTRATE JUDGE
MIDDLE DISTRICT OF ALABAMA
